Citation Nr: 1200330	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-45 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to an increased rating for right foot disability, status post removal of callus and corns, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left foot disability, status post removal of callus and corns, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1977.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2009 rating decision of the VA Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied entitlement to increased ratings for right and left foot disabilities, each rated 10 percent disabling, and denied entitlement to service connection for hypertension and type II diabetes mellitus.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

The Veteran was afforded a personal hearing before the undersigned Acting Veterans Law Judge sitting at Montgomery, Alabama, at which the Veteran and his wife testified.  The transcript of this hearing is of record.  

The Board observes that in a letter dated in February 2011, the appellant appears raise the issue of entitlement to service connection for glaucoma.  Entitlement to service connection for glaucoma was denied in the January 2009 rating decision, but the Veteran specified in his May 2009 notice of disagreement (NOD) that he wanted to appeal the decision on the other issues.  Consequently, the issue of entitlement to service connection for glaucoma is not before the Board.  See 38 C.F.R. § 20.201 (2011) (if the RO decides multiple claims, the claimant must in his NOD identify the specific determinations with which he disagrees).   To the extent that the Veteran seeks to reopen the previously denied claim for entitlement to service connection for glaucoma, the issue of whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for glaucoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

After notification of certification of the appeal to the Board, the Veteran submitted additional evidence along with a waiver of initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c).

Following review of the record, the issues of entitlement to service connection for hypertension and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The service-connected right foot disability is manifested by hyperkeratotic tissue of the great toes, neuroma, hyperkeratoma, recurring calluses requiring repeated debridement, and chronic pain and tenderness on use that interfere with job and domestic duties, all of which suggest moderately severe functional impairment of right foot. 

2.  The service-connected left foot disability is manifested by hyperkeratotic tissue of the great toes, neuroma, hyperkeratoma, recurring calluses requiring repeated debridement, and chronic pain and tenderness on use that interfere with job and domestic duties, all of which suggest moderately severe functional impairment of right foot. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right foot disability, status post removal of callus and corns, are met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5279, 5284 (2011). 

2.  The criteria for a 20 percent rating left foot disability, status post removal of callus and corns, are met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5279, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with his right and left foot disabilities are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  In statements in the record and in testimony on personal hearing in February 2011 to the effect that he took Ibuprofen throughout the day for pain and discomfort, that he had regular removal of corns and calluses, and wore special shoes and inserts for pain that did not significantly alleviate his symptoms.  It was reported that service-connected foot pain and discomfort interfered with his job as a car salesman and in performing domestic chores.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings for right and left foot disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2008 letter.  The September 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained some of the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  While all of the STRs have not been obtained, VA's duty to assist requires only that it obtain relevant Federal records, not all Federal records.  See 38 U.S.C.A. § 5103A(b) ("reasonable efforts to obtain relevant records"); 38 C.F.R. § 3.159(c)(2) ("VA shall make as many requests as are necessary to obtain relevant records from a Federal department or agency").  See also Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In increased rating cases, the STRs may be relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009).  Here, however, the Board finds that the severity of the Veteran's bilateral foot disability is adequately reflected by the evidence of record, which warrants an increased, 20 percent rating for each disability.  There is no indication that the missing STRs would be relevant to this determination in the circumstances of this case, in which the present level of the disability is of primary importance and the evidence as discussed below adequately reflects this present level of disability.  Consequently, VA's duty to assist does not require that the STRs be obtained prior to deciding the increased ratings claims.

The Veteran was also afforded an October 2008 VA examination as to the severity of his right and left foot disabilities.  For the reasons discussed below, this examination was adequate.


Pertinent Law and Regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 20 percent rating for each foot disability is proper.

Historically, the Veteran's service-connected bilateral foot disability has been analogously evaluated (see 38 C.F.R. § 4.20) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279 for anterior metatarsalgia (Morton's disease), unilateral or bilateral, that warrants a maximum 10 percent rating.  Id.  The January 2009 rating decision indicated that the Veteran's foot disabilities were "formerly" rated under DC 5279, but the rating code sheet attached to the rating decision continued to use this diagnostic code.  However, in its September 2008 VCAA letter, the RO indicated that the Veteran's foot disabilities were rated under DC 5284, applicable to other foot injuries.

Regardless of the precise basis of the RO's 10 percent ratings for the Veteran's foot disabilities, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Under DC 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.

Factual Background

A claim for an increased rating for service-connected bilateral foot disability was received in September 2008.  

The Veteran was afforded a VA foot examination in October 2008.  He reported his occupation as a full-time car salesman.  He stated that he had had foot surgery but was uncertain as to what had been done.  Subjective symptoms were noted as pain in the feet and toes that he treated with Ibuprofen that helped some.  The appellant related that he had had some inserts that VA had given him in the past that wore out that he did not replace.  He said that he used over-the-counter shoe inserts that helped some.  He related that his right foot was more severe than the left.

On examination, gait was observed to be normal and non-antalgic.  Posture was erect.  The Veteran utilized no assistive devices.  Strength testing to gravity and resistance was within normal limits for age and equal, bilaterally.  He was able to toe, heel and heel-to-toe walk.  Sensation was normal and equal bilaterally to pinprick and light touch.  

As to the right foot, dorsiflexion and plantar flexion of all toes were within normal limits.  There was mild tenderness of the dorsal aspect of the foot.  The area of the plantar fascia was mildly tender.  The examiner noted that otherwise, there was no painful motion, edema, weakness, instability or tenderness.  It was reported that the appellant had no functional limitations on standing and walking, as well as no evidence of abnormal weightbearing, calluses or shoe wear.  The Achilles tendon alignment appeared to be normal with no pain on manipulation of the foot.  

Evaluation of the left foot disclosed that dorsiflexion and plantar flexion of all toes were within normal limits.  There was mild tenderness of the dorsum of the left foot and plantar fascia.  Otherwise, there was no painful motion, edema, weakness, instability or tenderness.  It was reported that the appellant had no functional limitations on standing and walking, as well as no evidence of abnormal weightbearing, calluses or shoe wear.  The Achilles tendon alignment appeared to be normal.  No other tenderness was appreciated.  

X-rays of both feet were obtained that were interpreted as showing mild bilateral hallux valgus, mild anomaly of the proximal interphangeal (PIP) joint of the fifth toe, bilaterally, and tiny bilateral heel spurs.  Diagnoses for both feet following examination were metatarsalgia foot pain, Morton's neuroma, and tiny heel spur and hallux valgus on X-ray, not caused by or related to the former diagnosis.

The Board notes that the October 2008 VA examiner did not review the claims file.  However, this lack of claims file review did not necessarily render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  In the circumstances of this case, given that the present level of disability is of primary importance and the examiner described the disability in sufficient detail to allow the Board to make a fully informed evaluation, the Board finds the examination was adequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

VA outpatient records reflect that the Veteran was afforded podiatry consultations, to include diabetic foot care from December 2008 to January 2010.  His complaints included elongated nails with callus buildup beneath the great toes, dorsal pain over the midfoot, and paresthesias in the toes and feet.  From March 2009 through January 2010, the appellant was observed to have a deep porokeratoma on the plantar sub fifth metacarpal head of the right foot.  Examination of the feet on all occasions disclosed normal skin, turgor and texture.  The nails were thickened, yellow and elongated from one through 10.  There was hyperkeratotic tissue bilaterally of the great toes.  Dorsalis pedis pulses were palpable, bilaterally.  Posterior tibial pulses were reduced bilaterally.  The toes were slightly cool to touch.  Monofilament testing demonstrated diminished sensation.  Range of motion of the feet was equal and symmetrical, bilaterally.  There was mild hallux abducto-valgus and mild hammertoe deformity, bilaterally.  In July 2009, there was pain on palpation of the third right interspace.  A neuroma at that location was injected.  The appellant related in January 2010 that the injection had helped for a few days but that pain had returned.  He voiced complaints of pain on palpation of the second to third right interspaces at that time.  

Following evaluations, the general assessments were onychomycosis of nails one through 10, hyperkeratosis of the medial aspect of both great toes, early diabetic peripheral neuropathy changes, both feet, mild vascular changes, bilaterally, Grade 0 diabetic foot type, and diabetes mellitus, type II.  The treatment plan consisted of debridement of nails one through 10 and the lesions of both feet.  It was noted that he would be seen in follow-up every four months.  

Legal Analysis

For the following reasons, the Board finds that uniform, 20 percent ratings are warranted for the Veteran's right and left foot disabilities.

The evidence reflects that during the appeal period, the Veteran has complained of tender and painful feet, as well as recurring calluses and lesions of both feet for which he has required debridement each time he has been seen in follow-up.  Under DC 5279, 10 percent is the maximum schedular rating.  Regardless of whether the RO has rated the Veteran's foot disabilities under DC 5284, the Board finds that the Veteran's foot disabilities may be rated by analogy under Diagnostic 5284.  As indicated previously, he requires regular debridement for calluses and lesions, has hyperkeratotic tissue bilaterally, a neuroma requiring injection, consistent complaints of pain and discomfort on ambulation, and difficulty standing or walking for prolonged periods of time.  The record indicates that although there is evidence of diabetic involvement, the callosities of the feet, or more precisely the pain associated with use of the callused feet, have been the primary disabling aspect of bilateral foot disability.  The evidence indicates that calluses have been persistent and consistent in the level of disability they have engendered.  In a February 2011 statement and testimony presented at that time, the Veteran testified that pain interfered with job duties.  The Veteran is competent to report the pain and discomfort he experiences as such come through the senses. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Therefore, following careful and thorough consideration of the evidence of record, the Board finds that the degree of impairment associated with each service-connected foot disability more nearly approximates the criteria for moderately severe injury under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for which a 20 percent evaluation may be assigned.

However, based on the Veteran's statements indicating only some interference with his job and performing domestic chores, and in the absence of more significant clinical findings of more substantial pathology, the Board is unable to conclude that the Veteran's symptoms more nearly approximate the criteria for the next higher 30 percent rating under Diagnostic Code 5284 for severe residuals of foot injury.

There is also no other potentially applicable diagnostic code under which a rating higher than 20 percent is warranted.  The Veteran's symptoms are not analogous to flatfoot, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones, which could warrant higher ratings under DCs 5276, 5278, or 5283.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right and left foot disabilities are fully contemplated by the applicable rating criteria.  The Board considered the criteria of multiple diagnostic code, and found that rating under DC 5284 by analogy was appropriate.  The criteria of DC 5284, providing for ratings based on whether the symptoms are moderate, moderately severe, or severe, are broad enough to contemplate each of the Veteran's foot symptoms as discussed above.  Those symptoms provided the basis for the increased 20 percent ratings being granted.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular evaluation for right and left foot disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the evidence of record, because while the Veteran has submitted evidence of interference with employment, he has not submitted evidence that his service connected right and left foot disabilities cause unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's right and left foot disabilities most nearly approximate the criteria for a 20 percent rating for right and left foot disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the increased rating claims must be granted to the extent indicated.
ORDER

A rating of 20 percent for right foot disability, status post removal of callus and corns, is granted, subject to controlling regulations governing the payment of monetary awards. 

A rating of 20 percent for left foot disability, status post removal of callus and corns, is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

As noted above, most of the STRs, including the separation examination report, have not been obtained.  An RO rating decision in April 1978 noted that the service records were incomplete.  It does not appear that there has been any attempt to retrieve any additional STRs since 1978.  Therefore, the National Personal Records Center (NPRC) should be contacted to request a search for any of the Veteran's outstanding STRs.  If the NPRC is unable to locate the missing STRs, the STRs should be sought from any appropriate alternative sources.  If a complete copy of the STRs is not obtained, action should be taken in accordance with 38 C.F.R. § 3.159(e).

The record reflects that the appellant receives continuing treatment for his service-connected feet as well as for type II diabetes and hypertension.  During the February 2011 hearing, he referred to treatment at the New Orleans, Gulfport, Biloxi, and Mobile VA facilities.  The record contains VA outpatient clinical data through March 2, 2020.  The Board is thus put on notice as the existence of additional VA records that may have some bearing on the claims.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from March 3, 2010 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC and request a complete copy of the Veteran's STRs. If the NPRC is unable to locate the STRs, the STRs should be sought from any appropriate alternative sources.  If a complete copy of the STRs is not obtained, action should be taken in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records.

3.  If any benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


